Citation Nr: 0823529	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disorder. 

2.  Entitlement to an initial compensable rating for 
hypertension with atrial septal defect.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
to October 1985 and from March 1986 to November 2005.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for a lumbar spine 
disorder and hypertension with atrial septal defect and 
assigned 10 and 0 percent ratings, respectively, effective 
December 1, 2005.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder was manifested by 
forward flexion greater than 60 degrees but not greater than 
85 degrees and muscle spasm or localized tenderness not 
resulting in abnormal gait; forward flexion of 60 degrees or 
less or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
incapacitating episodes for a total duration of at least two 
weeks in a 12 month period have never been shown

2.  The veteran's service-connected hypertension with atrial 
septal defect is controlled with blood pressure medication; a 
history of diastolic pressure of predominantly 100 or more, 
or systolic pressure of predominately 160 or more was not 
shown.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a lumbar spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes (Code) 5243 (2007).

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met. 38 U.S.C.A. §§   1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an undated letter associated with the claims file prior to 
the December 2005 rating decision on appeal, VA notified the 
veteran of 1) of the information and medical or lay evidence 
required to substantiate the claims, (2) of which information 
and evidence, if any, that the he is to provide to VA, and 
(3) of which information and evidence, if any, VA will 
attempt to obtain on behalf of the him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  In response to the 
undated notice, the veteran notified VA in July 2005 that he 
had no further information or evidence to present in support 
of his claims.

The veteran's higher initial rating claims for lumbar spine 
disorder and hypertension are a "downstream" element of the 
RO's grant of service connection for a lumbar spine disorder 
and hypertension in the currently appealed rating decision 
issued in December 2005.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2005 rating decision was 
fully favorable to the veteran on the issues of service 
connection for lumbar spine disorder and hypertension, and 
because the veteran's higher initial rating claims for lumbar 
spine disorder and hypertension are being denied in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for lumbar spine disorder and 
hypertension originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the undated VCAA notice letter was provided prior to 
December 2005 RO decision (as evidenced by the date the 
letter was associated with the claims file); thus, this 
notice was timely.  There has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected lumbar 
spine disorder and hypertension.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA.

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine Disorder

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively).  As 
the veteran filed his claim in 2005, he is only entitled to 
ratings under the revised Code.

Here, the RO assigned a 10 percent rating for the veteran's 
discogenic and degenerative changes of the lumbar spine.

The criteria for rating disabilities of the spine essentially 
provide that degenerative disc disease is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Code 5242) and that intervertebral disc disease (Code 5243) 
is rated either under the General Rating Formula or based on 
Incapacitating Episodes.

Under the General Rating Formula, a 10 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 40 percent rating is assigned when 
there is forward flexion of the thoracolumbar spine only to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating is warranted when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

In service treatment records included a June 2005 report of 
medical history, in which the veteran indicated that he had 
recurrent back pain or problems and numbness or tingling.  He 
further stated that he had two slipped discs that were 
deteriorating; the left side of his back, leg, and toes 
tingled and went numb; and he was told not to sit or stand 
for more than 30 minutes at a time due to back pain.  He was 
also told to consider back surgery.  

On August 2005 pre-discharge examination, it was noted that 
the medical records were reviewed.  During the examination, 
the veteran had complaints of pain over the lumbosacral area 
of the left posterior pelvis with occasional radiation into 
the left leg.  On examination, forward flexion was to 80 
degrees (15 degree deficit); extension was to 25 degrees (10 
degree deficit); and right and left lateral motion was to 25 
degrees.  There was tenderness to L3-L5 interspace and over 
the left iliac crest.  2+ spasm was noted.  Straight leg 
raise was negative.  His gait was normal.  Rotary motion was 
25 degrees to the right and left.  A neurological examination 
revealed that cranial nerves were intact.  Muscle strength 
was 5/5 in the upper and lower extremities.  A lumbar spine 
series revealed narrowing of the L4-L5, L5-S1 intervertebral 
disc and also some degenerative changes of the apophyseal 
joints and spondylitic changed were noted.  The diagnoses 
were low back pain secondary to discogenic and degenerative 
changes, moderate.  

On January 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran's medical history was 
summarized.  At the time of examination, the veteran had 
complaints of daily back pain that was worse with lifting, 
bending, standing more than 1/2 hour, and occasionally after 
running.  The pain was located in the lumbosacral area with 
numbness radiating down to the left leg several times a week.  
He reported that he had flare-ups about once a week that 
lasted for 2-3 hours and was alleviated with rest.  During 
the flare-ups, he was slowed down such that he had to change 
his duties and rest more.  He worked as a guard and had no 
physician sanctioned days lost from work secondary to acute 
flares or incapacitation over the past 12 months.  He denied 
any weight loss, fevers, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  He denied the use of a 
cane, crutch, walker, or other assistive device or back 
brace.  His walking was limited.  He was not unsteady and had 
no falls.  He had no surgical intervention.  Physical 
examination revealed that forward flexion was to 90 degrees 
with pain at 85 degrees; extension was to 25 degrees with 
pain at 20 degrees.  After 5 repetitions of flexion and 
extension exercise, he stopped due to pain.  Lateral motion 
was to 40 degrees to the right and left.  There was diffuse 
tenderness over the L3-L5 interspace, 2+ paraspinous muscle 
spasm.  Straight leg raise was negative.  His gait was 
normal.  Muscle strength was graded 5/5 bilaterally.  Sensory 
examination was normal.  Reflexes were 1+ and symmetrical.  
Rotary motion was to 43 degrees to the right and 45 degrees 
to the left.  The examiner estimated that the veteran would 
have 5 degree loss of flexion and 5 degree loss of extension 
with repetitive motion or acute flares.  The exact degrees of 
dysfunction were not clinically possible.  The examiner 
estimated that there would be a lumbosacral functional 
limitation after repetitive use of moderate nature that 
mostly would be manifested by pain.  After examination and 
MRI lumbar spine series, the diagnoses were lumbosacral 
degenerative discogenic disease of moderate severity.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§  4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With consideration of the DeLuca factors, the Board finds 
that the veteran's lumbar spine disorder was manifested by 
forward flexion greater than 60 degrees but not greater than 
85 degrees (see August 2005 and January 2007 VA examinations) 
and muscle spasm or localized tenderness not resulting in 
abnormal gait, warranting a 10 percent rating under the 
General Rating formula.  As forward flexion of 60 degrees or 
less or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis has never 
been shown, a rating in excess of 10 percent under the 
General Rating Formula is not warranted.  Therefore, the 
focus shifts to whether a rating in excess of 10 percent is 
warranted under any other applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 20 
percent rating was warranted for incapacitating episodes that 
had a total duration of at least two weeks but less than four 
weeks during the past 12 months.  On January 2007 VA 
examination, the veteran reported that he had no physician 
sanctioned days lost from work secondary to acute flares or 
incapacitation over the past 12 months.  Incapacitating 
episodes outside of work have also never been reported.  The 
veteran does not meet the required minimum of two weeks of 
incapacitating episodes to warrant a higher 20 percent 
rating.  Here, the medical evidence does not show that he was 
prescribed bed rest by a physician and treated by a physician 
for at least two weeks due to an incapacitating episode.  
Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Consequently he does not qualify for a higher than 10 percent 
(i.e. 20 percent) rating for incapacitating episodes under 
Code 5243.

In summary, a 10 percent rating is warranted for the 
veteran's lumbar spine disorder under the General Rating 
Formula.  However, the veteran's service connected lumbar 
spine disorder does not warrant a rating in excess of 10 
percent under any applicable criteria at any point during the 
appeal period.  "Staged" ratings are not warranted.

Hypertension with Atrial Septal Defect

The veteran's service-connected hypertension is currently 
evaluated as 0 percent disabling (non-compensable) under Code 
7101. See 38 C.F.R. § 4.104, Code 7101 (2007) (hypertensive 
vascular disease).  Under this Code, hypertensive vascular 
disease is defined either as hypertension or as isolated 
systolic hypertension.  Hypertension is defined as diastolic 
blood pressure predominately 90mm or greater and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101 (2002).  Code 7101 requires that hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, be evaluated as part of the condition 
causing hypertension rather than by a separate evaluation (as 
hypertension).  Under Code 7101, hypertension or isolated 
systolic hypertension must be confirmed by blood pressure 
readings taken two or more times on at least three different 
days and is rated according to a range of diastolic pressure 
levels. See 38 C.F.R. § 4.104, Code 7101 (2007).  The minimum 
compensable rating of 10 percent disabling is available where 
diastolic pressure is predominantly 100 or more, or where 
systolic pressure is predominately 160 or more, or where an 
individual with a history of diastolic pressure predominantly 
100 or more requires continuous medication for control of 
hypertension.  A 20 percent disability rating is available 
under this Code where diastolic pressure is predominantly 110 
or more, or where systolic pressure is predominantly 200 or 
more.  A 40 percent rating is available under this Code where 
diastolic pressure is predominantly 120 or more.  Finally, 
the maximum rating of 60 percent disabling is available under 
this Code where diastolic pressure is predominantly 130 or 
more. See 38 C.F.R. § 4.104, Code 7101 (2007). 

Service treatment records showed that the veteran was 
diagnosed with hypertension in December 2004 and described 
the hypertension as borderline.  On June 2005 report of 
medical history, the veteran indicated that he had shortness 
of breath.  He further stated that sometimes his vision would 
go blurry, he frequently felt light-headed; he had headaches; 
his chest felt tight; the palpitation of his heart was 
abnormal; and he was diagnosed with high blood pressure.

On August 2005 pre-discharge examination, it was noted that 
the medical records were reviewed.  During the examination, 
the veteran had complaints of chest tightening prior to 
palpitations.  He did not have any chest pain with exertion.  
The examiner noted that a recent electrocardiogram (EKG) was 
interpreted as normal.  It was noted that he was taking 
lisinopril.  His blood pressure was 114/80, 111/80, and 
120/82.  His pulse rate was 70 and respirations were 18.  He 
was 5 feet five inches tall and weighed 180 pounds.  A chest 
examination revealed normal inspiration and expiration.  
There were no rales, rhonci, or wheezing.  A cardiovascular 
examination revealed that he had a regular rate and rhythm 
without murmurs, gallops, or rubs.  There was a point of 
maximum impulse in the left anterior hemithorax.  There were 
nor heaves or thrills.  An EKG was consistent with a right 
atrial aneurysm and/or interatrial septal defect.  The 
diagnoses included an atrial septal defect, clinically 
stable; and essential hypertension, controlled on 
medications.  

On January 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran's medical history was 
summarized.  At the time of examination, he denied any chest 
pain with exertions or signs of congestive heart failure or 
cardiac decompensation.  He reported that perhaps twice a 
week, he had palpitations that lasted for several minutes and 
resolved spontaneously.  He was able to run at least 2 miles, 
sometimes up to 5-6 without any chest pain or discomfort.  He 
did not have any pedal edema, or jar, chest, or elbow pain to 
suggest angina.  He had not been seen by VA since the time of 
his discharge.  He had no treatment for the atrial septal 
defect. 

On examination blood pressure was 128/84, 130/84, 128/82.  
His pulse was 70 and respirations were 18.  He was 5 foot 6 
inches and weighed 170 pounds.  His heart had a regular rate 
and rhythm, no murmurs were appreciated in any of the 
quadrants, and no carotid bruits were noted.  His lungs were 
clear to auscultation.  In his extremities, there were 2+ 
posterior tibial and popliteal pulses.  The examiner 
estimated that the veteran was able to attain greater than 10 
METs on cardiac activities.  The diagnoses were hypertension, 
controlled on medications; and atrial septal defect, 
asymptomatic.  

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support 
granting an initial compensable evaluation for the veteran's 
service-connected hypertension.  As noted above, the veteran 
was diagnosed with borderline hypertension with atrial septal 
defect in service.  However, at no time during or after the 
veteran's active service was his hypertension manifested 
either by diastolic pressure predominantly 100 or more or by 
systolic pressure predominantly 160 or more.  And, although 
the veteran's hypertension currently requires continuous 
medication in order to remain well-controlled, as shown on 
his most recent VA hypertension examination in January 2007, 
the veteran lacks a history of diastolic pressure 
predominantly 100 or more necessary to qualify for an initial 
compensable evaluation under Code 7101. See 38 C.F.R. § 
4.104, Code 7101 (2002); see generally Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992) (noting that, among other things, 
for compensation purposes, a veteran must have diastolic 
blood pressure which is predominantly 100 or more).  
Also, consideration of the veteran's symptoms associated with 
atrial aneurysm/atrial septal defect would not afford him not 
greater benefit as the condition has been found to be 
asymptomatic.   
Further, because an evaluation of the medical evidence 
obtained since the granting of service connection does not 
support a finding that the initial non-compensable evaluation 
assigned to the veteran's service-connected hypertension with 
atrial septal defect was inappropriate, the Board finds that 
consideration of a "staged rating" for this disability is not 
required.  See Fenderson, supra.  The remaining evidence on 
which the veteran relies to support his request for an 
initial compensable evaluation on his service-connected 
hypertension with atrial septal defect are his lay statements 
regarding the severity of his disability.  The Board notes 
that, as a lay person without medical training or expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992). Therefore, the Board cannot assign any probative 
value to the veteran's lay assertions regarding the severity 
of his service-connected hypertension.  In conclusion, the 
Board notes that it is sympathetic to the veteran's 
continuing hypertension.  Given all of the foregoing, 
however, the Board finds that there is a preponderance of the 
evidence against this claim and, therefore, denies the 
veteran's request for an initial compensable evaluation on 
his service-connected hypertension with atrial septal defect. 




ORDER

An initial rating in excess of 10 percent for a lumbar spine 
disorder is denied. 

An initial compensable rating for hypertension with atrial 
septal defect is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


